Citation Nr: 1551039	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  11-18 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a bilateral hand disorder, claimed as bilateral hand weakness. 
 
2.  Entitlement to service connection for a respiratory disorder, claimed as bronchitis. 
 
3.  Entitlement to a compensable initial rating for a right knee disability. 
 
4.  Entitlement to a compensable initial rating for a left knee disability. 
 
5.  Entitlement to a compensable initial rating prior to May 23, 2014, for a low back disability. 
 
6.  Entitlement to a compensable initial rating for acne of the face and back. 
 
7.  Entitlement to a compensable initial rating prior to May 23, 2014, for gastroesophageal reflux disease. 
 
8.  Entitlement to an initial rating in excess of 10 percent prior to May 23, 2014, for a psychiatric disability.

9.  Entitlement to a total disability rating based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from September 2005 to March 2009.  This case comes before the Board of Veterans' Appeals (Board) from a July 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

The issue of entitlement to a total disability rating based upon individual unemployability (TDIU) is remanded.




FINDINGS OF FACT

1.  The probative evidence of record does not contain a diagnosis of a bilateral hand disability related to the Veteran's claimed bilateral hand weakness. 
 
2.  The probative evidence of record does not contain a diagnosis of a respiratory disability. 
 
3.  The Veteran's right knee strain is manifested by painful motion and by flexion, at worst, limited to 110 degrees with pain beginning at 110 degrees, but without evidence of degenerative or traumatic arthritis, ankylosis, recurrent subluxation or lateral instability, dislocated or removed semilunar cartilage, limited extension, impairment of the tibia or fibula, genu recurvatum, or knee replacement. 

4.  The Veteran's left knee strain is manifested by painful motion and by flexion, at worst, limited to 110 degrees with pain beginning at 110 degrees, but without evidence of degenerative or traumatic arthritis, ankylosis, recurrent subluxation or lateral instability, dislocated or removed semilunar cartilage, limited extension, impairment of the tibia or fibula, genu recurvatum, or knee replacement.  

5.  Throughout the period prior to May 23, 2014, the Veteran's low back disability was manifested by pain and limitation in function to include muscle spasm, by forward flexion limited to, at worst, 90 degrees, but not by arthritis, intervertebral disc disease, ankylosis, or neurological abnormalities. 
 
6.  Throughout the pendency of this claim, the Veteran's acne of the face and back affected less than five percent of his entire body and of the exposed areas, required no more than topical therapy, and his scarring behind the right ear is neither visible nor symptomatic.   
 
7.  Throughout the period prior to May 23, 2014, the Veteran's gastroesophageal reflux disease was manifested by the need for medication and avoidance of certain foods, but not by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain and productive of considerable impairment of health. 

8.  Prior to March 8, 2010, the Veteran's psychiatric disability was managed by medication with mild, intermittent symptoms.

9.  From March 8, 2010 until May 23, 2014, the Veteran's psychiatric disability was manifested by flattened affect; panic attacks more than once per week; disturbances of mood; and difficulty establishing and maintaining effective work relationships suggestive of occupational and social impairment, with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  A bilateral hand disorder, claimed as bilateral hand weakness, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).
 
2.  A respiratory disorder, claimed as bronchitis, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).
 
3.  The criteria for an initial compensable evaluation for the right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2015).
 
4.  The criteria for an initial compensable evaluation for the left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2015).
 
5.  The criteria for an initial rating of 10 percent, and no more, prior to May 23, 2014, for a low back disability are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.71a, Diagnostic Code 5237 (2015).

6.  The criteria for an initial compensable evaluation for acne of the face and back have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7899-7806 (2015).

7.  The criteria for a compensable initial rating prior to May 23, 2014, for gastroesophageal reflux disease have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7399-7346 (2015).

8.  The criteria for an initial rating in excess of 10 percent prior to March 8, 2010, for the service-connected psychiatric disability are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9413 (2015).

9.  The criteria for a 50 percent rating, and no more, from March 8, 2010, to May 23, 2014, for the service-connected psychiatric disability are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9413 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The Veteran's claims related to the ratings assigned for the knees, back, acne, gastroesophageal reflux disease, and psychiatric disability arise from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed with regard to these claims.

As to the Veteran's service connection claims, the duty to notify was satisfied by way of a letter dated in May 2009, which fully addressed the notice elements and was sent prior to the initial RO decision in this matter.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009). 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as identified VA and private medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran requested and was afforded a Board videoconference hearing in April 2012.  The transcript of that hearing is of record.  Moreover, the Veteran has been 

afforded VA examinations that are adequate for assessing the nature of any bilateral hand disorder or respiratory disorder present, and for rating the knees, back, skin, gastroesophageal reflux disease, and psychiatric disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the August 2010 VA psychiatric and general medical examiners took into account the Veteran's statements and treatment records, which allowed for a fully-informed evaluation of the claimed disabilities.  Id.   Pursuant to the Board's April 2014 Remand, the Veteran was again provided with VA examinations in conjunction with the claims on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The June 2014 medical examinations were adequate, as they were based upon a complete review of the evidence of record, consideration of the Veteran's lay statements, and clinical examination of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Finally, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Service Connection

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Entitlement to service connection for bilateral hand and respiratory disorders was denied in July 2009 on the basis of a lack of evidence of current disability after the Veteran's failure to report for VA examination.  The Board previously characterized these issues as matters of whether new and material evidence was received to 

reopen previously denied claims.  Upon further review, however, the Board recognizes that within one year of the July 2009 initial denial of service connection for both a bilateral hand disorder and a respiratory disorder the Veteran submitted a statement indicating his willingness to report for examination, after which the RO afforded him VA examination and readjudicated the claims in October 2010.  The RO treated the other issues adjudicated at the same time as ongoing, rather than new independent claims, as the effective dates assigned for service connection for several other disabilities was March 14, 2009, rather than the date of receipt of the July 2010 Veteran statement.  The bilateral hand and respiratory claims are also, therefore, ongoing since the time of the initial claim for service connection, rather than claims based upon submission of new and material evidence.  38 C.F.R. § 3.156(b) (2015).

Bilateral Hand Disorder

The Veteran claims to have a current bilateral hand disability, which he alleges initially manifested in July 2006 as bilateral muscle weakness in his hands.  At his April 2012 hearing before the Board, the Veteran indicated that he experienced weakness, numbness, and tingling in his hands, as well as shooting pains from his hands up into his shoulders, within his first year of active service.  He also reported that his hands would cramp and lock up.  The Veteran indicated at his hearing that he sought treatment in-service in 2006 or 2007 and was provided ibuprofen.  In August 2010, however, the Veteran had reported to a VA examiner that he experienced difficulty using a wrench and other heavy impact tools in 2007, but noted that he did not seek treatment.  Thus, at one time the Veteran reported he did not receive treatment for his hands in service, and at another time he indicated he did.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  The Board has reviewed the Veteran's service treatment records, which show no indication of treatment for any symptoms on either hand at any time during his active service.  While there was no treatment, the Board recognizes the competent evidence of the reported symptoms experienced 

during service.  The question remains, however, whether he has a current disability related to any symptoms he experienced during his active service.

At the time of the 2010 examination, the Veteran reported occasional difficulty extending his fingers after being flexed.  The Veteran denied any trauma to the hands and denied any treatment for his hands.  The Veteran suggested the current symptoms limited his strenuous activities, causing difficulty doing mechanical work.  The examiner reported on the motion of the hand, including each finger individually, all of which were normal, as well as noting normal strength for pushing, pulling and twisting, and normal dexterity for twisting, probing, writing, touching and expression.  The examiner recognized the Veteran's report of bilateral hand weakness, but, based upon the examination, determined there was no objective impairment.  

The Board reviewed the Veteran's post-service VA clinical records, which show no treatment for any disorder of either hand.  

In sum, there is no evidence of a diagnosed bilateral hand disability either in-service or at any time since.  The Board recognizes the Veteran's reported symptoms, but these symptoms have not been associated with any diagnosable disorder.  To the extent that the Veteran claims he has a hand disorder, these statements are not considered competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As noted by the 2010 VA examiner, the Veteran reported bilateral hand weakness, but there is no objective impairment.  

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). Absent adequate evidence reflecting the current presence of the claimed disability, a basis upon which to establish service connection for a bilateral hand disability has not been presented. 

As the preponderance of the evidence is against finding a current diagnosis of a bilateral hand disability, the benefit-of-the-doubt doctrine is not applicable and service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Respiratory Disorder

The Veteran claims to have chronic bronchitis, which initially manifested in November 2005 during his active service.  The Veteran's service treatment records show that the Veteran was treated for cough, congestion, and runny nose and was assessed as having acute bronchitis one time during active service, in November 2005.  In a January 2009 Report of Medical History, the Veteran also reported shortness of breath for the prior two years, mostly with vigorous activities.

The Veteran first sought post-service treatment in March 2009, to establish VA care.  At that time the Veteran's smoking history was noted and he was placed on Chantix and agreed to start a smoking cessation program.  Physical examination was normal, no respiratory disability was noted, and the problem list included only notation of cigarette use.  

On VA examination in August 2010, the Veteran reported being diagnosed with acute bronchitis in 2006, but that since then he had no acute episodes or other long term treatment.  At the time, the Veteran reported having cut down on smoking to one-half pack per day.  The Veteran reported a productive cough, which the examiner characterized as "likely smoker's cough."  There was no dyspnea on exertion and no daytime hypersomnolence reported.  The examiner found no cor pulmonale, no weight loss or gain, and no restrictive disease.  The examiner determined that pulmonary function tests and chest x-ray were not warranted since the Veteran was asymptomatic.  The examiner found that any in-service incident of bronchitis was likely an episode of viral bronchitis, now resolved, with no residual or functional impairment.

The Board reviewed the Veteran's VA clinical records from 2010 to 2014, which show no diagnosis of a respiratory disorder.  An October 2011 chest x-ray noted the 

existence of a productive cough, and also noted bilateral wheezing, but the x-ray findings were unremarkable.  The Veteran's problem list includes notation of "Tobacco Use Disorder," but no indication of a respiratory disability.  August 2012 primary care physician notes showed clear lungs.

At the time of his April 2012 hearing before the Board, the Veteran indicated he experienced shortness of breath during his advanced individual training in service.  He stated the problem became more persistent when he was transferred to his first unit, after which he sought treatment.  The Veteran testified that he was diagnosed with chronic bronchitis and prescribed an inhaler.  The only in service treatment related to a respiratory illness is the November 2005 treatment for acute bronchitis.  There is neither an indication of treatment for a chronic respiratory illness, such as chronic bronchitis, nor a prescription of an inhaler at any time during service.  Moreover, while the Board recognizes the Veteran's in-service report of experiencing shortness of breath, the overwhelming indication in the medical evidence is that the Veteran experiences symptoms due to his smoking habit, rather than due to any existing respiratory disability.

In sum, the medical evidence of record does not show the presence of a respiratory disorder at any time during the pendency of this claim.  The only symptom present was a productive cough, which a VA examiner and VA clinical physicians attributed to the Veteran's smoking.  There is no indication in the record that the disability claimed by the Veteran was present at any time during service or since.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Absent adequate evidence reflecting the current presence of the claimed disability, a basis upon which to establish service connection for a respiratory disability, claimed as bronchitis, has not been presented. 

As the preponderance of the evidence is against finding a current diagnosis of a respiratory disability, the benefit-of-the-doubt doctrine is not applicable and service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function, will be expected in all cases. 38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The Veteran has appealed the ratings assigned for his right and left knee disabilities, his low back disability, his acne of the face and back, his gastroesophageal reflux disease, and his psychiatric disability.  During the pendency of this claim, a September 2014 rating decision was issued, which awarded a 10 percent rating for the low back, a 30 percent rating for the gastroesophageal reflux disease, and a 70 percent rating for the psychiatric disability, each effective on May 23, 2014.  In October 2014, the Veteran's representative submitted a statement indicating satisfaction with the 10 percent, 30 percent and 70 percent ratings assigned for these respective disabilities, but objecting to the effective date.  Hence, the appeal as to the assigned ratings for the low back, gastroesophageal reflux disease, and psychiatric disability from May 23, 2014, has been satisfied.  The decision on appeal as to the ratings for the low back, gastroesophageal reflux disease, and psychiatric disability is limited to the ratings assigned prior to May 23, 2014.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). .


Right and Left Knee Disabilities

The Veteran filed a claim for service connection for a bilateral knee disability in December 2008, prior to his separation from active service.  The claim was denied by way of a July 2009 rating decision, after which the Veteran submitted a statement indicating his willingness to report for VA examination in June 2010.  In December 2010, the RO issued another rating decision awarding service connection for right knee strain and left knee strain, with noncompensable ratings assigned, effective March 14, 2009, the first day following the Veteran's separation from active service.  The Veteran perfected an appeal as to the initial noncompensable rating assigned.  

The Veteran's claim was initially denied as the Veteran did not report to the VA examination.  There are also no clinical records related to the knees during the time period immediately following service.  The 2010 VA examination is the first evidence of record related to the knees.

On VA examination in August 2010, the Veteran reported pain in both knees at a level of 8 on a scale of 1 to 10.  He also reported weakness and instability, but denied stiffness, swelling, heat or redness, as well as locking, fatigability or lack of endurance.  On physical examination, the examiner noted no objective evidence of pain either at rest or during active motion.  Physical examination also revealed no objective evidence of edema, effusion, instability, tenderness, redness, heat, abnormal movement, guarding of movement, deformity, or malalignment.  The Veteran had a normal gait with no callosities, breakdown, or unusual shoe wear pattern.    Physical examination of the right and left knee revealed full flexion of 0 to 140 degrees and full extension to 0 degrees, with no laxity, and no additional loss of motion due to pain, fatigue, weakness, stiffness or lack of endurance following repetitive use testing.  X-ray findings at the time were noted as unremarkable.

Clinical notes are limited as to treatment of the knees.  An August 2012 VA primary care physician note shows the Veteran reported knee pain and was told to use ibuprofen.  September 2013 notes show a report of mildly achy knees, more so with overactivity, but no locking or giving way.  There are no other outpatient records related to the knees.

At the time of his April 2014 Board hearing, the Veteran reported painful motion in his knees, which does not stop movement, but which is painful.  He suggested that his knees give out every couple months.

The Veteran was most recently afforded VA examination of the knees in May 2014.  At this time, the Veteran reported being slower to get up and move and with less mobility due to pain, which he described as a level of 8 on a scale from 1 to 10.  He suggested that he has flare ups two times per day, which slow him down at work.  Right knee flexion and left knee flexion were both to 110 degrees with painful motion beginning at 110 degrees.  Extension was to 0 degrees (normal), bilaterally, with no evidence of pain.  There was no change in range of motion following repetitive use testing.  The examiner recognized the existence of knee pain and less movement than normal, but indicated there is no additional functional loss or functional impairment of either knee.  Joint stability testing was normal, bilaterally, and there was no evidence or history of recurrent patellar subluxation/dislocation.  The examiner confirmed that x-ray does not show degenerative or traumatic arthritis.  The examiner described the general impairment of the knees as mild and also noted that there are no objective findings on examination which could demonstrate the extent of decreased functional ability during flare up.

Initially, the Board observes there is no arthritis in either knee, so a compensable rating is not warranted under 38 C.F.R. § 4.71, Diagnostic Code 5003.

Limitation of leg flexion warrants a noncompensable rating if limited to 60 degrees, a 10 percent rating if limited to 45 degrees, a 20 percent rating if limited to 30 degrees, and a maximum 30 percent rating if limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of leg extension warrants a noncompensable rating if limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a maximum 50 percent rating if limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261; see also 38 C.F.R. § 4.71, Plate II (2015) (normal leg flexion and extension is between 0 degrees and 140 degrees). 

Limitation of flexion, as reflected in the clinical evidence, was limited at worst to 110 degrees with pain at 110 degrees, bilaterally.  Extension was normal throughout the pendency of the claim.  Thus, the findings for extension and flexion fail to meet the criteria for a compensable evaluation based on limitation of motion for either the right or left knee.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  Chronic pain was reported in the right knee and in the left knee throughout the claim and appeal.   However, the evidence of record does not support a rating in excess of 10 percent for the either knee disability as the requisite limitation of flexion or extension has not been shown, even when taking pain into consideration.  Moreover, consistently throughout the claim, no additional limitation of joint function was shown after repetition due to pain, fatigability, or weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

Ankylosis of either knee has not been shown, nor has a right or left knee replacement.  Accordingly, ratings under these provisions are not for application.  38 C.F.R. § 4.71a, Diagnostic Codes 5055, 5256 (2015).  Moreover, neither dislocation nor removal of the semilunar cartilage has been shown in either knee and therefore, ratings under these provisions are also not for application.  38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259 (2015).  Genu recurvatum was also not present for either knee, and there is no evidence of impairment of the tibia and fibula.  Thus, there is no basis for an increase or a separate rating under those provisions.  38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5263 (2015).

The Board recognizes the Veteran's contentions at the hearing that his knees give way on occasion.  Separate 10, 20 or 30 percent ratings may be assigned where there is evidence of recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  While the Veteran reports difficulty with his knees giving way, there must be competent medical evidence showing instability of the knee joint.  Stability testing was conducted at the 2010 and 2014 VA examinations, both of which reported a lack of objective evidence showing instability of the knee joint.  A separate rating, therefore, is not warranted for recurrent subluxation or lateral instability of either knee under Diagnostic Code 5257, as the requisite medical findings have not been made.

The Board has also considered the Veteran's statements, both in writing and at his hearing, regarding the symptoms of his knee disorders.  The Veteran's statements are competent evidence as to the symptoms of his bilateral knee disorders as this comes to him through his senses.  Moreover, his statements are credible to the extent that they are consistent with the medical evidence of the record.  However, his statements are not competent evidence as to a specific level of disability according to the appropriate diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Evidence concerning the nature and extent of each of the Veteran's knee disabilities has been provided by the medical personnel who have examined him at various times during the current appeal and who have rendered pertinent opinions in conjunction with the physical evaluations.  The medical findings as provided in the examination reports directly address the criteria under which this type of disability is evaluated.  The Board, therefore, finds the medical findings to be of a greater probative value as to the current severity of the Veteran's right and left knee disabilities than his statements.

For the reasons stated above, the presently assigned noncompensable rating for each knee is appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  The medical evidence does not establish that an increase is warranted for either knee at any time period during the Veteran's appeal.  Fenderson, 12 Vet. App. at 126.

Low Back Disability

The Veteran contends that he is warranted to an initial compensable rating for his service-connected lumbosacral strain.  Again, the rating from May 23, 2014, to the present is no longer on appeal.  This decision is limited to the period prior to May 23, 2014. 

On VA examination in August 2010, the Veteran reported daily, sharp low back pain without radiation, which he characterized as a 7 on a pain scale of 1 to 10.  The Veteran denied any incapacitating episodes of back pain in the prior year, and also denied taking any medication for his back.  Flare-ups were also denied at this time.  The Veteran did report stiffness, but no fatigue, spasms or weakness, and no neurological complaints, including to the limbs, or related to urinary and bowel function.  The Veteran could walk unlimited distance and does not become steady or use a brace.  He did report difficulty with bicycling, bending forward, lifting heavy objects, and prolonged sitting or standing.  Physical examination revealed normal, upright posture and gait, with no objective evidence of painful motion, spasm, weakness, tenderness, atrophy or guarding.  There were no palpable spasms or joint tenderness.  Range of motion was as follows:  forward flexion - 0 to 90 degrees; extension - 0 to 30 degrees; left lateral flexion - 0 to 30 degrees; right lateral flexion - 0 to 30 degrees; left lateral rotation - 0 to 30 degrees; and right lateral rotation - 0 to 30 degrees.  There was no additional loss of motion due to pain, fatigue, weakness, stiffness, or lack of endurance following repetitive use testing.  Neurological examination was normal.

August 2012 primary care physician notes show the Veteran reported low back pain and was told to continue use of ibuprofen to manage the pain.  Primary care notes dated in September 2013 show complaint of intermittent spasm in the low back with discomfort with overuse or overstretch.  Clinical records show the Veteran underwent VA prescribed physical therapy to issue and instruct on the use of a TENS unit to manage chronic back pain.  There are no other records related to the Veteran's back prior to May 23, 2014.

Initially, the Board observes that the evidence of record does not suggest the existence of degenerative or traumatic arthritis, or of intervertebral disc disease, at any time prior to May 23, 2014.  As such, consideration of this rating under 38 C.F.R. § 4.71a, Diagnostic Code 5003 or 5243 is not warranted.  The Veteran's back disability is rated under Diagnostic Code 5247, which rates lumbosacral strain using the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).

Under the General Rating Formula for rating diseases and injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply to lumbar spine disabilities:

A 10 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or, with combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

An evaluation of 20 percent is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent rating is warranted under the General Rating Formula, however, only for cervical spine disorders.  Thus, the 30 percent rating criteria are not applicable in this case.  

A 40 percent evaluation is warranted for lumbar spine limited motion if forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  

Unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Note (5). 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 (2015) concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 (2015) concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 (2015) concerning the effects of the disability on the Veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

In sum, the Veteran's lumbar spine forward flexion was limited to 90 degrees at worst at the time of his 2010 VA examination, and there is no indication of neurological impairment at that time or any other time prior to May 23, 2014, such that he does not meet the criteria for a compensable rating under Diagnostic Code 5237 and the general rating criteria.  Nonetheless, while the Veteran's limitation of motion of the lumbar spine has not reached a level to warrant a compensable rating, throughout the pendency of this claim, he has reported back pain, which limits his ability to do things such as lift heavy objects, ride a bicycle, or be involved in any activity that requires prolonged sitting or standing.  Further, clinical records show he was treated for symptoms to include lumbar spine muscle spasms by 2013.  Thus, the evidence establishes that throughout the pendency of this claim the Veteran's lumbar spine disability has been manifested by pain which causes a limitation in function, which can be likened to the severity for a 10 percent rating under the general rating criteria.  The Board, therefore, finds that a 10 percent rating is warranted for the Veteran's lumbar spine disability throughout the pendency of his initial rating period.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5237; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Acne of the Face and Back. 

The Veteran is seeking an initial compensable rating for his service connected skin disorder, which is characterized as acne of his face and back.  He is rated noncompensably under 38 C.F.R. § 4.118, Diagnostic Code 7899-7806.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27 (2015).  When an unlisted residual condition is encountered which requires an analogous rating, the first two digits of the diagnostic code present that part of the rating schedule most closely identifying the bodily part or system involved, with a "99" assigned as the last two digits representing all unlisted conditions.  Id.  Accordingly, the hyphenated diagnostic code used in this case indicates that a skin disorder under Diagnostic Code 7899 is the service-connected disorder.  The acne of the back and face are rated by analogy to dermatitis or eczema, under Diagnostic Code 7899-7806. 

August 2010 clinical notes show the Veteran was treated for a skin infection in the left temple area with some erythema.  Augmentin was prescribed.  There are no other clinical records during the pendency of this claim that address the Veteran's skin condition.

The Veteran underwent VA examination of his acne in August 2010.  The Veteran reported intermittent skin breakouts, the most recent having occurred in August 2010.  There was no current treatment for any skin symptoms at the time of the examination.  Physical examination revealed no scarring or disfigurement, but did note superficial papules on the temple and face noted to affect 0.5 percent of the face and neck.  

At his April 2014 hearing, the Veteran reported that he does experience flaring of this skin disorder in hot weather and he believes he has scarring.  The Veteran also confirmed that had received no treatment since 2010.

The Veteran was most recently examined in May 2014.  The examiner noted the Veteran's history both in service and in August 2010, and confirmed that there is no other dermatology treatment in the Veteran's history.  The Veteran reported that the skin over his chest and back gets painful, red and dry every two months and he uses topical creams with little relief.  A scar was observed behind the right ear in the crease, which is not visible unless pulling the ear forward.  No other scars were observed.  The Veteran has no systemic manifestations of his skin disorder.  The examiner described the skin condition as dermatitis affecting less than 5 percent of the total body and less than 5 percent of the exposed area.  The examiner described it as acne/pus filled nodules and erythema on the back from the cervical spine to the lower thoracic region with scattered mild acne blackheads without discharge or swelling.  There were also several small erythematous spots 1 centimeter (cm) x 2cm at the left supero-lateral scapular area.  The examiner described the Veteran's condition as superficial acne.

Under Diagnostic Code 7806, a noncompensable rating is warranted when less than 5 percent of the entire body or less than 5 percent of the exposed areas are affected, and no more than topical therapy has been required over the prior twelve months.  The evidence of record in this case shows that indeed a noncompensable rating is warranted as less than one percent of the body and exposed area is affected, and the Veteran has used only topical creams for treatment.  For a compensable rating, the record would have to show, at minimum, at least 5 percent, but less than 20 percent of the entire body or the exposed area affected, or the need for intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past twelve month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  No such severity is shown in the clinical records or VA examination reports in this case.  Thus, a compensable rating is not warranted for the Veteran's acne under Diagnostic Code 7806.

The Board indeed recognizes the 2014 VA examiner's report of a scar in the crease of the right ear.  Again, the examiner indicated the scar is not visible unless the ear is pulled forward, and there is no indication that the scar is symptomatic.  For a compensable rating for a scar such as this, it would be required to have a disfiguring characteristic (Diagnostic Code 7800), to cover an area or areas of 144 squire inches or greater (Diagnostic Code 7802), or be unstable or painful (Diagnostic Code 7804).  The asymptomatic scar at the crease of the Veteran's right ear does not meet any of these criteria.  Thus, a compensable rating is not warranted under the rating criteria for scars.

The Board has also considered the Veteran's statements, both in writing and at his hearing, regarding the symptoms of his acne.  The Veteran's statements are competent evidence as to the symptoms of his acne as this comes to him through his senses.  Moreover, his statements are credible to the extent that they are consistent with the medical evidence of the record.  However, his statements are not competent evidence as to a specific level of disability according to the appropriate diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Evidence concerning the nature and extent of the Veteran's acne has been provided by the medical personnel who have examined him at various times during the current appeal and who have rendered pertinent opinions in conjunction with the physical evaluations.  The medical findings as provided in the examination reports directly address the criteria under which this type of disability is evaluated.  Further, the VA examinations were conducted in spring and summer months, the warmer seasons during which the Veteran suggested that his acne worsens.  The Board, therefore, finds the medical findings to be of a greater probative value as to the current severity of the Veteran's acne than his statements.

For the reasons stated above, the presently assigned noncompensable rating for acne of the face and back is appropriate.  38 C.F.R. § 4.118, Diagnostic Code 7899-7806.  The medical evidence does not establish that an increase is warranted at any time period during the Veteran's appeal.  Fenderson, 12 Vet. App. at 126.

Gastroesophageal Reflux Disease

The Veteran contends that he is warranted to an initial compensable rating for his service-connected gastroesophageal reflux disease (GERD).  Again, the rating from May 23, 2014, to the present is no longer on appeal.  This decision is limited to the period prior to May 23, 2014. 

GERD has been assigned a noncompensable evaluation under 38 C.F.R. § 4.114, Diagnostic Code 7399-7346.  38 C.F.R. § 4.27.  Accordingly, the hyphenated diagnostic code used in this case indicates that a digestive disorder under Diagnostic Code 7399 is the service-connected disorder.  The GERD is rated by analogy to hiatal hernia, under Diagnostic Code 7399-7346. 

At the time of his VA examination in August 2010, the Veteran reported his history of GERD symptoms during service, for which he took asiphex daily.  He indicated he now takes it on an as-needed basis.  The Veteran reported no dysphagia, no pyrosis or epigastric pain, no hematemesis or melena, no reflux or regurgitation, and no nausea or vomiting.  The examiner characterized this has stable GERD.

Clinical notes in August 2012 show the Veteran was prescribed omeprazole for his GERD.  In September 2013, the Veteran complained of GERD acting up after stopping medication, including two episodes of vomiting.  His physician restarted his medication at that time.  There are no other records prior to May 23, 2014, related to the Veteran's GERD.

Under Diagnostic Code 7346, a 10 percent rating is warranted when there are two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent disability evaluation is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain and productive of considerable impairment of health.  A 60 percent evaluation is warranted where there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health. 

Dysphagia is defined as difficulty in swallowing.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 587 (31st ed. 2007).  Pyrosis is defined as heartburn.  Id. at 1587.  Hematemesis is defined as the vomiting of blood.  Id. at 842.  Melena is defined as the passage of dark-colored feces stained with blood pigments or with altered blood.  Id. at 1142. 

In this case, the clinical evidence does not establish persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain and productive of considerable impairment of health, either individually or in concert.  The 2010 VA examination report explicitly shows that there is no dysphagia, no pyrosis or epigastric pain, no hematemesis or melena, no reflux or regurgitation, and no nausea or vomiting.  The clinical records show two instances of vomiting at a time when the Veteran had stopped taking his medication, after which a clinician restarted the medication.  At the time of his 2014 hearing, the Veteran reported that he manages his GERD through diet, such as avoiding certain foods.  There is simply no evidence to suggest that a compensable rating is warranted at any time during the pendency of this appeal.

The Board has considered the Veteran's statements, both in writing and at his hearing, regarding the symptoms of his GERD.  The Veteran's statements are competent evidence as to the symptoms of his GERD as this comes to him through his senses.  Moreover, his statements are credible to the extent that they are consistent with the medical evidence of the record.  However, his statements are not competent evidence as to a specific level of disability according to the appropriate diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Evidence concerning the nature and extent of the Veteran's GERD has been provided by the medical personnel who have examined him at various times during the current appeal and who have rendered pertinent opinions in conjunction with the physical evaluations.  The medical findings as provided in the examination reports directly address the criteria under which this type of disability is evaluated.  The Board, therefore, finds the medical findings to be of a greater probative value as to the current severity of the Veteran's GERD than his statements.

For the reasons stated above, the presently assigned noncompensable rating for GERD is appropriate.  38 C.F.R. § 4.114, Diagnostic Code 7399-7346.  The medical evidence does not establish that an increase is warranted at any time period during the Veteran's appeal.  Fenderson, 12 Vet. App. at 126.

Psychiatric Disability

The Veteran contends that he is warranted to an initial rating in excess of 10 percent for his service-connected psychiatric disability.  Again, the rating from May 23, 2014, to the present is no longer on appeal.  This decision is limited to the period prior to May 23, 2014. 

The Veteran's service connected psychiatric disorder, characterized as an anxiety disorder, not otherwise specified, is rated under 38 C.F.R. § 4.130, Diagnostic Code 9413.  With the exception of eating disorders, all psychiatric disabilities are evaluated pursuant to General Rating Formula for Mental Disorders.  Therefore, assessing the Veteran's symptoms under a different psychiatric rating code does not produce a different result or potentially provide a higher rating.

Under Diagnostic Code 9413, a 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care and conversation normal, due to such symptoms as: depressed mood; anxiety; suspiciousness; weekly or less often panic attacks; chronic sleep impairment; and mild memory loss, such as forgetting names, directions, recent events.  38 C.F.R. § 4.130, Diagnostic Code 9413. 

A 50 percent evaluation is warranted when there is occupational and social impairment, with reduced reliability and productivity, due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more frequently than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory, e.g., retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 evaluation is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work like setting; and an inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

In evaluating the evidence, the Board also considers the Global Assessment of Functioning (GAF) scores assigned during the period on appeal.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (5th ed.) (DSM-V); Carpenter v. Brown, 8 Vet. App. 240 (1995).  GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores of 41 to 50 is reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  GAF scores of 31-40 indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter at 242.

At the time of his initial post-service care with VA in March 2009, the Veteran was noted as having depression treated with Celexa, but he reported at the time that he was off the medication for approximately six months and currently denied any depressive symptoms and declined evaluation in the mental health clinic.  The impression was depression/anxiety, resolved.  There is no further indication of treatment related to the Veteran's mental disorder until March 8, 2010, at which time the Veteran's brother and mother presented to a VA mental health clinic concerned about the Veteran's mental state.  By March 2010, clinical records show the Veteran's drinking had increased and he reported general anxiety related to his job, finding new employment, his living situation and trying to plan a return to school.  He was oriented to time, place, person and purpose, but presented with a slightly depressed mood and flat affect.  His speech was slow, but his thought processes and concentration were within normal limits, with no evidence of suicidal or homicidal ideation or hallucinations or delusions.  However, a June 2010 mental health clinic note show that the Veteran had been arrested for driving under the influence and reported suicidal ideation at the time.  He was hospitalized for one week.  A follow up note on the day of his discharge from the hospital shows the Veteran was being seen for supportive psychotherapy and then stated that he would never had reported suicidal ideation if he had not been intoxicated.

In July 2010, the Veteran's brother issued a statement in support of his claim, in which he recalled observing a downward spiral of drinking, drug abuse, violent rage, and avoidant behavior following the Veteran's separation from active service.  

At the time of VA examination in August 2010, the Veteran described his post-service drinking and drug use, including notation of trouble keeping a job due to feeling hung-over all the time, tardiness, calling in sick, and not getting along with his boss.  The examiner noted the Veteran was unemployed since June 2010.  The Veteran reported a decreasing interest in socializing and sports, but denied emotional detachment or numbing, difficulty recalling details, restricted range of affect, or sense of foreshortened future.  He had no difficulty concentrating.  The examiner acknowledged irritability and anger issues, but noted the Veteran's report that this has improved as the Veteran had become sober.  The Veteran did report feeling anxious over little things, and that he worries, but not excessively.  He denied phobias, panic attacks or obsessive compulsive disorder.  The Veteran also reported improvement in depressive symptoms since becoming sober.  He had no history of or current suicidal or homicidal ideation.  The examiner noted normal hygiene and grooming, normal speech, and linear, goal directed thought processes.  The Veteran's affect was noted as euthymic and restricted.  He had no hallucinations or paranoia.  Memory and concentration were intact, and insight and judgment were good.  Anxiety disorder, not otherwise specified, was diagnosed, and a Global Assessment of Functioning Score of 55 was assigned.

October 2010 clinical records show the Veteran as doing "OK" on current medication and having recently started school, majoring in environmental science and pursuing an Associates Degree.  He was engaging in hobbies, such as kayaking and fishing.  The Veteran was alert, well oriented and well-groomed with normal speech, bright affect, organized and future oriented thoughts, no psychotic symptoms, and no suicidal or homicidal ideation, but euthymic mood.  

A January 2011 clinical note shows the Veteran had abstained from alcohol following his hospitalization up until August 2010, but the Veteran reported drinking an insignificant amount of alcohol since August.  He continued in school and was in a long term relationship with his girlfriend.  He was removed from the suicide risk list at this time.

February 2011 records show the Veteran was tested for attention deficit disorder (ADD) due to perceived cognitive difficulties, including difficulty with attention span and memory.  Following testing, however, it was determined that while ADD could not be ruled out, the symptoms were more likely the result of long term substance abuse.  October 2011 notes show the Veteran maintained his sober state and continued working and going to school.  

April 2012 VA notes show the Veteran was undergoing counseling at the Hartford Vet Center at the time.  Following the Board's April 2014 Remand, the RO attempted to obtain authorization to assist the Veteran in obtaining these records, but no such authorization was received.  

During an August 2012 primary care physician visit, the Veteran was noted to appear "high," and "nodding off" during the evaluation.

An April 2013 VA telephone encounter note shows the Veteran reported doing well at that time, having returned to school.  He case manager indicated he was stable at that time and the goal was to maintain stability.  In May 2013, he was evaluated for a Department of Transportation vehicle, as he was returning to work driving a tow truck.  Authorization was not provided, however, due to the labs confirming alcohol use.

A January 2014 clinical note shows the Veteran reconnected with mental health treatment at that time due to anxiety.  He reported anxiety and difficulty handling the stress of working and going to school, and the stress of social situations.  He was clean from drugs for two years and reported social drinking only.  He was not on psychiatric medication at the time and had no suicidal or homicidal thoughts at the time.  An April 2014 telephone call following a missed VA mental health evaluation includes notation that the Veteran claims to have not kept the mental health screening appointment because he gets "anxiety of the thought of going there."  The Veteran confirmed he continued to work and go to school at the time.  There are no additional records prior to May 23, 2014.  

At the Board hearing in April 2014, the Veteran reported experiencing panic attacks several times per week.

In sum, shortly following the Veteran's separation from service, the Veteran's psychiatric disorder was seemingly stable as he was noted as functioning appropriately while not taking his depression medication.  There were essentially no symptoms reported.  By March 8, 2010, the Veteran's family became concerned with his mental state of mind.  Clinical records from that date forward show his anxiety increased and his mood became depressed, and his affect flat.  In June 2010, he was hospitalized for one week following an indication of suicidal ideation during a period of increased drinking.  The record shows that since that time, he was nearly continuously reported as depressed, having trouble managing substance abuse, and having trouble holding a job, although able to have a long term romantic relationship and go to school.  In July 2010, his brother reported "rage," implying impaired impulse control, but there is no indication of any periods of violence.  Also, the Veteran reported a history of panic attacks at his 2014 hearing.  He suggested they occurred several times per week. At no time was he noted to have an impaired ability to maintain his appearance or hold a conversation.  There is no indication of spatial disorientation, obsessional rituals, or near-continuous panic or depression.  While there is clearly a single instance of suicidal ideation during the pendency of the appeal, there is a suggestion that it is associated with a period of drunkenness, rather than the Veteran's ongoing state of mind.  The Board finds, therefore, that the criteria for a 70 percent rating prior to May 23, 2014, are not met.  However, because there is an indication of flattened affect, panic attacks more than once per week, disturbances of mood and difficulty establishing and maintaining effective work relationships, starting on March 8, 2010, the Board finds the criteria for a 50 percent rating are met at the time of that March 2010 clinical report.  As the record prior to that date clearly indicates the Veteran's depression was not constant and was controlled by medication, with no additional symptoms noted, there is no basis upon which to award a rating in excess of 10 percent prior to March 8, 2010.

Extraschedular Consideration

In considering the Veteran's claims herein, the Board has also considered the issue of whether the schedular evaluations assigned for the Veteran's disabilities are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015); Barringer v. Peake, 22 Vet. App. 242 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record). 

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  However, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the Veteran's disability picture exhibits other related factors as marked interference with employment or frequent periods of hospitalization.

The Board finds that the Veteran's disability picture in this case, with regard to each of the disabilities evaluated above, is not so unusual or exceptional in nature as to render the already assigned ratings inadequate.  

The Veteran's service connected knee disabilities are evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5260, and were considered under all rating criteria pertinent to the function of the knee.  These rating criteria specifically contemplate the level of occupational and social impairment caused by the Veteran's bilateral knee disability, and higher ratings are available with certain degrees of limited motion, ankylosis, instability, and functional loss due to pain.  The diagnostic criteria fully and adequately describe the severity and symptomatology exhibited by the Veteran's right and left knee disabilities.  The Veteran's right and left knee strain is manifested by painful motion and by flexion, at worst, limited to 110 degrees with pain beginning at 110 degrees, but without evidence of degenerative or traumatic arthritis, ankylosis, recurrent subluxation or lateral instability, dislocated or removed semilunar cartilage, limited extension, impairment of the tibia or fibula, genu recurvatum, or knee replacement.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the noncompensable rating assigned under Diagnostic Code 5260.  

The Veteran's service-connected lumbar spine disability is evaluated under the General Rating Formula, 38 C.F.R. § 4.71a, Diagnostic Code 5237, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by the Veteran's back disability.  Id.  The rating assigned is warranted with evidence of pain causing functional limitations, as well as with muscle spasm, and an increase is available with greater limitation of motion to include forward flexion of the thoracolumbar spine to 30 degrees or less.  The diagnostic criteria fully and adequately describe the severity and symptomatology exhibited by the Veteran's lumbar spine disability.  Throughout the period prior to May 23, 2014, the Veteran's low back disability was manifested by pain and limitation in function to include muscle spasm, by forward flexion limited to, at worst, 90 degrees, but not by arthritis, intervertebral disc disease, ankylosis, or neurological abnormalities.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the 10 percent disability rating assigned under Diagnostic Code 5237.  

The Veteran's service-connected skin disability is evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7899-7806, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by the Veteran's skin disability.  Id.  The rating assigned is warranted with evidence of a skin disorder affecting less than 5 percent of the body or less than 5 percent of the exposed area and not more than a need for topical therapy, and an increase is available with greater areas of the skin affected, or the need for intermittent systemic therapy.  The diagnostic criteria fully and adequately describe the severity and symptomatology exhibited by the Veteran's skin disability.  Throughout the pendency of this claim, the Veteran's acne of the face and back affected less than five percent of his entire body and of the exposed areas, required no more than topical therapy, and his scarring behind the right ear is neither visible nor symptomatic.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the noncompensable rating assigned under Diagnostic Code 7899-7806.  

The Veteran's service-connected GERD is evaluated under 38 C.F.R. § 4.114, Diagnostic Code 7399-7346, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by the Veteran's GERD.  Id.  The rating assigned is noncompensable and an increase is available with symptoms such as epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  The diagnostic criteria fully and adequately describe the severity and symptomatology exhibited by the Veteran's GERD.  Throughout the period prior to May 23, 2014, the Veteran's gastroesophageal reflux disease was manifested by the need for medication and avoidance of certain foods, but not by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain and productive of considerable impairment of health.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the noncompensable rating assigned under Diagnostic Code 7399-7346.  

The Veteran's service-connected psychiatric disability is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9413, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by the Veteran's psychiatric disability.  Id.  The rating assigned is 10 percent prior to March 8, 2010, and 50 percent between March 8, 2010, and May 23, 2014.  An increase is available for both periods on appeal with increased severity of psychiatric and psychological symptoms, discussed in detail in the decision above.  The diagnostic criteria fully and adequately describe the severity and symptomatology exhibited by the Veteran's psychiatric disability.  Prior to March 8, 2010, the Veteran's psychiatric disability was managed by medication with mild, intermittent symptoms.  From March 8, 2010 until May 23, 2014, the Veteran's psychiatric disability was manifested by flattened affect; panic attacks more than once per week; disturbances of mood; and difficulty establishing and maintaining effective work relationships suggestive of occupational and social impairment, with reduced reliability and productivity.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the ratings assigned under Diagnostic Code 9413.  

Consequently, the Board concludes that a schedular evaluations assigned with regard to each of the disabilities evaluated in this decision are adequate and that referral of the Veteran's claims for extraschedular consideration is not required.  See also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).   

The Board finds that it is not necessary to defer adjudication of these extra-schedular issues while the TDIU claim is further developed pursuant to the remand instructions, below.  Brambley v. Principi, 17 Vet. App. 20 (2003) (noting the inextricably intertwined nature of a decision on extra-schedular consideration and a TDIU claim).  However, in that case, the determining factor for the extraschedular rating was marked interference with employment.  In this case, the initial element of the analysis is not met as the Board finds that the schedular criteria are not inadequate, and therefore an analysis of whether there is marked interference with employment is not required.  Thus, meaningful effect of Brambley does not apply to the Veteran's case.


ORDER

Service connection for a bilateral hand disorder, claimed as bilateral hand weakness, is denied. 
 
Service connection for a respiratory disorder, claimed as bronchitis, is denied. 
 
A compensable initial rating for a right knee disability is denied. 
 
A compensable initial rating for a left knee disability is denied. 

An initial evaluation of 10 percent, but no more, prior to May 23, 2014, for a low back disability is granted subject to the laws and regulations governing the payment of monetary benefits. 
 
A compensable initial rating for acne of the face and back is denied. 
 
A compensable initial rating prior to May 23, 2014, for gastroesophageal reflux disease is denied. 

An initial rating in excess of 10 percent prior to March 8, 2010, for the psychiatric disability are not met, but a 50 percent rating, and no more, from March 8, 2010, to May 23, 2014, is granted subject to the laws and regulations governing the payment of monetary benefits.


REMAND

A TDIU is part of increased rating claims where the Veteran claims his disability causes unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In May 2014, the Veteran's representative submitted a statement indicating the Veteran's wish to be considered for a TDIU.  The statement recognized the Veteran's employment, but alleges that his employment is marginal and that he is unable to secure a meaningful, gainful occupation as a result of his service connected disabilities.  In December 2014, the Veteran submitted a VA form 21-8940, alleging his unemployability is due to his psychiatric disability.  As these claims were made during the appeal period for the ratings for these disabilities, entitlement to a TDIU is "part and parcel" of the claims for increased rating; therefore, the issue of entitlement to a TDIU is before the Board.  Id.  

The record reflects that the RO is in the midst of developing evidence related to the Veteran's TDIU claim.  In October 2015, several signed authorization forms were received to allow the RO to obtain the Veteran's employment records.  On remand, the RO should assist the Veteran in this regard.

Further, a review of the various VA examinations of record related to the Veteran's service-connected disabilities reveals that, to date, the RO has not obtained an opinion as to whether the Veteran is able to obtain and maintain substantially gainful employment, or whether such is no possible due to his service-connected disabilities.  On remand, the Veteran should be afforded a VA examination with an opinion as to his employability.  

Accordingly, the case is remanded for the following action:

1. The RO must assist the Veteran in development of the record as it relates to his s claim of entitlement to TDIU, to include acting on the authorizations related to employment records submitted by the Veteran in October 2015.

2.  Thereafter, the Veteran must be afforded an examination to determine the effects of his service-connected disabilities on his ability to maintain substantially gainful employment consistent with his education and occupational experience.  The claims file must be made available to the examiner for review in conjunction with the examination.  All necessary special studies or tests must be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on a review of the case, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities alone preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must include an assessment of employability and the reasons for any unemployability during the entire course of the Veteran's pending appeal, which have been pending since the Veteran's separation from service in March 2009.  All opinions provided must include an explanation of the bases for the opinion.  If the above requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation. 

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled VA examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file. 

4.  The examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once. 

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must readjudicate the issue of whether entitlement to a TDIU is warranted at any time since the Veteran's claim (since March 2009).  If the claim remains denied, a supplemental statement of the 

case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


